
	

115 S2049 IS: To amend the Agricultural Credit Act of 1978 to increase support for conservation practices under the emergency conservation program, and for other purposes.
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2049
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2017
			Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Credit Act of 1978 to increase support for conservation practices under
			 the emergency conservation program, and for other purposes.
	
	
		1.Payments for emergency conservation program
 (a)In generalThe Agricultural Credit Act of 1978 is amended by inserting after section 403 (16 U.S.C. 2203) the following:
				
					403A.Payments for emergency conservation program
 The maximum cost-share payment under section 701.127 of title 7, Code of Federal Regulations (or successor regulations), shall be equal to the maximum amount under section 701.226(b) of title 7, Code of Federal Regulations (as in effect on the date of enactment of this section).
						.
 (b)AdministrationUntil the date on which any regulations necessary to carry out section 403A of the Agricultural Credit Act of 1978 (as added by subsection (a)) are fully implemented, the Secretary shall continue to carry out sections 401, 402, and 403 of that Act (16 U.S.C. 2201, 2202, 2203) in the same manner as on the day before the date of enactment of this Act, except that payments made under those sections shall be consistent with section 403A of that Act (as added by subsection (a)).
			
